a temporary restraining order). Because we lack jurisdiction to consider
this appeal, we dismiss it. And in light of our order, we deny appellant's
motion for a stay as moot.
            It is so ORDERED.




                                           Gibboffs

                                                         / 1
                                                         04
                                                                        J.
                                           Douglas




cc: Hon. Linda M. Gardner, District Judge
     John Gessin
     Christina Ho
     Washoe District Court Clerk




                                     2

                                                           v_„W,